Case 4:20-mj-01069-DLC Document 44-2 Filed 07/13/20 Page 1 of 4

4

 

 

ey

ce)
i +8 ye (EH)

 

BR FORA) cry zy F49-

 

e & # of #
SHER AS ORE

ar i vE Ste fo Se >
ae Be ae oe = S CRA REO LO
REA ERAS BP
HRA OPAMEA

 

a tM mM} mM 2 = 2 A 28 BES

 

 

A MMRREI, OORICKE DRAIBETSILBCERV, LOBSKH, =
Ve SRA LEO idz2 BEV), .
ADMMA Ch oC b, HHOUBAR RokL Si, ASK IHS 4 RAPIER

 

Laps auidte ze,

LR ORBBHICLO, RPRSLRHATS OL EMATS.
& 1.2618 3048
KR ho RH BF
# ue th

 

 

ar Oe A Fl

 

 

emoznawe |B F & en ee
R Ce 8B Fl. | “CHE

R Oo 8 OB

 

 

 

 

 

 

HE AGAOU, MRNCHBICISV CHR, BARAT SI LOCA OM, RE
FOLEEWEL, DO, ROR MAICHBERE ADE SICERERTS,.
2B, LOC Lo CHASER IL, PRATBETSI LACES,
 

 

Case 4:20-mj-01069-DLC Documenfi#4-2 Filed 07/13/20 Page 2 of 4

 

 

AREER 199% HY
Hotes 2 68 | FFA 139%, 81428, 81434
REBR EEX aa

x HR # 4 ty

A241AS 08

ap

OR HE Re OA) OB
mx HW F

 

memmrint, mani aE pmmemainin om d, 0242
B) REMIX, RAROBSE ARTS.

 

sy

1 # B F
tiv,
v4 7h L Fag /

1960#1 01 2144 (5 ORE)
ARE
f Fe AH

TAtHMASZAMMMSEVBLTSZL SH, COMMROSH
Bu WE 1 BRO £9

HART A€ BAS XMLE OMORP
RRR TALK LARRITEAORRRARPERORRRA, RMS PRT
SHPRBTS L< CARAT EAORMRIDERVUERRT, RAAB

Shee THLE, CORRS
eb.

5 MER RESDLAE LL ERIC) Oe
THEIL A 2 9 ATTRA RS Sls df ace

REE ORL HBL TOBH
ia bi SRE L CREST RRT ORIN HS,
MCOBEHNRSHS,

7 MSHI L, A-OWERSENLGRCBAT CHSMOMERKICOT, ATIC
RORBREMEORHRboRL SE, EOFRVEOMEPLEUK MOUSE
O8 ICR 2 ART A Be
e L

8 307 ik, BATA SMWMICAT SKER UR Bea Al OE fi (BAT SERED
EUSA OB COW CH, 259) UFoORMS, ABNMAARIC SE ORICOW TH, WS
Pees 19 ORB I BRE LBICEDO SEH

we OU

9 RRSAORE
ARE 2 aoe bY

=# tft
ORE Oo

 

Bo

qa

ps

ao

 

 

 
 

 

Case 4:20-mj-01069-DLC Document44-2 Filed 07/13/20 Page 3 of 4

S

BAKE 1
TASBAZAZADHMMEVHEBLTALSH, COMMROUSH

1 SA
1 225 A

2 a

RAIA ARICAEL CBS, 4 TREBICL SM MABIAVR
MichSeL, AvuorA+-t—-y- PY rTeMESHCASEUMELECIE
DP AvaA+ toys Cy FOREBROAR CORKS MSM THY,
RREBOBAMEAL CWS CLE RERAICKV CARRICHHM TESCO EIZ
Se David, PSA BMICAPICART SAREE IAW EL OA, REO
APEX T OE CICS YOMMAe ETS RASCH OED,

v
Case 4:20-mj-01069-DLC Document#4-2 Filed 07/13/20 Page 4 of 4

¥

BQ 7
eee SESE

HREBIL, Vay upped 4 7K FS. VIA a
WMAFAFLERBOL, AraA+ Pov Eve UE Iaoovs &
V5.) BIFVALAE’ PHVA ROA) VENEORBE
ATSZABA CH. Po, RRMPREIC REPOS AREER ~
ROSES REE ORE A CHO (URN LCR BRU HES
EAL LC ILE RUSE DRE SI CRRAN CISC LEMD RBZ
LOMMAE BSS AM C/ MABARS EEL bak SRA
LAD VIEFIRICIERS SIDI, SHEL 2A29A PRLS 34
Gia > RABI IRL ODRE COM, AV OHME RRM AK
ET 1 GH 1 OMEOMAA DHS AKRAAAEG TA 1 OB 3 BMEDT TL
RAS Yo hRRE CEL, MATIC BW CP-VICMeZUERTL Eb
ILHREST BMS MAP OKRMARES HOA < OFERILIS
HORTLE ARAL hak ART RO bE CIAL EB LOORAL,
MATIC Ct, BT woO Pica VY eRBLi Ly, ARREARS
CER MEREBADPLSTAT-bEBCBEL, PEM SRVANAB
ARASH EEB DEL, MMII V ERLE EREREBE
MiSeCHMRMeEMNGY ry bMABREMTSTCTSRROMERA
CH DIAED, ToL LICHT CTS REIKBRL CRAREMEL,
LOE, ROBSON, bo THA OME ERE SA CLNS RE
SHSZEL OK, MALL CABMBREDSHBORBEZI SILER K
PE MET SITE BHI LCE EMBL BO THD.
